UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2045


JOHN LASCHKEWITSCH,

                     Plaintiff - Appellant,

              v.

AMERICAN NATIONAL LIFE INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:15-cv-00021-D)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se.          Harold Edward Johnson, WILLIAMS
MULLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Laschkewitsch seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 2, 2019. Laschkewitsch filed the notice

of appeal on September 16, 2019. Because the district court only extended the time to file

the notice of appeal until July 29, 2019, we dismiss the appeal.

       We grant leave to file the informal reply brief out of time. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                             2